Exhibit 10.12

SECOND AMENDED AND RESTATED

EMPLOYMENT AND NON-COMPETITION AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION AGREEMENT
(“Agreement”) is entered into as of the 10th day of February, 2016 (the
“Effective Date”), between Offshore Group Investment Limited (“Company”), and
Nicolas J. Evanoff (“Employee” or “Executive”).

R E C I T A L S

WHEREAS, Vantage Drilling Company and Executive entered into an Employment
Agreement dated as of November 10, 2015 (as amended and/or restated, the
“Previous Agreement”), providing for Executive’s employment by the Company and
setting forth the terms and conditions for such employment; and

WHEREAS, the Company and Executive agree that the Previous Agreement should be
amended to replace Vantage Drilling Company as a party to the agreement with the
Company and to make such other changes as the Company and Executive agree are
necessary and in the Parties’ mutual best interests; and

WHEREAS, the Company and Executive desire to amend and restate the Previous
Agreement to reflect the amendments reflected in this Agreement; and

WHEREAS, Executive is employed as an integral part of the Company’s management
and participates in the decision-making process relative to short and long-term
planning and policy for the Company; and

WHEREAS, the Company desires to obtain assurances from Executive that he will
devote his best efforts to the Company and will not enter into competition with
the Company, solicit its customers, or solicit employees of the Company after
termination of his employment; and

WHEREAS, Executive serves as a key employee with special and unique talents and
skills of peculiar benefit and importance to the Company; and

WHEREAS, Executive is desirous of committing himself to serve on the terms
herein provided.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 1 of 34



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree to this Agreement as
follows:

 

1. EMPLOYMENT TERM AND DUTIES

 

  1.1 Term of Employment

Effective as of the Effective Date, the Company hereby agrees to continue to
employ Executive as its Vice President, General Counsel and Corporate Secretary,
and Executive hereby agrees to accept such employment, on the terms and
conditions set forth herein, for the period commencing on the Effective Date and
expiring as of November 9th, 2016 (the “Basic Term”) (unless sooner terminated
as hereinafter set forth). The Basic Term shall be automatically extended
commencing on the first (1st) anniversary date and on each subsequent
anniversary date thereafter (each such date being a “Renewal Date”), so as to
terminate one (1) year from such Renewal Date, unless and until at least ninety
(90) days prior to a Renewal Date either party hereto gives written notice to
the other that the Basic Term should not be further extended after the next
Renewal Date (a “Notice of Non-Renewal”), in which event the Termination Date
shall be the Renewal Date next following receipt of the Notice of Non-Renewal.
For the removal of any doubt, unless the Company provides Executive with written
notice of its intention not to renew this Agreement at least ninety (90) days
prior to the expiration of the Basic Term or before the Renewal Date, this
Agreement shall automatically renew for an additional one-year period commencing
on the first (1st) day after each anniversary date. The period of time
commencing on the Effective Date until the Agreement has been terminated as set
forth herein shall be referred to as the “Employment Period.”

 

  1.2 Duties as Executive of the Company

Executive shall, subject to the supervision of the Chief Executive Officer, have
general management and control of the Company’s legal department in the ordinary
course of its business with all such powers with respect to such management and
control as may be reasonably incident to such responsibilities. Executive shall
devote his full time and attention to diligently attending to the business of
the Company during the Employment Period. During the Employment Period,
Executive shall not directly or indirectly render any services of a business,
commercial, or professional nature to any other person, firm, corporation, or
organization, whether for compensation or otherwise, without the prior written
consent of the Chairman of the Board. However, Executive shall have the right to
(i) serve on corporate, civic or charitable boards or committees, provided that
the Board must approve Executive’s service on more than two (2) outside
corporate boards, (ii) deliver lectures, fulfill speaking engagements or teach
at educational institutions, and (iii) engage in such activities as may be
appropriate in order to manage his personal investments so long as all such
activities do not materially interfere or conflict with the performance of his
duties to the Company hereunder. The conduct of such activity shall not be
deemed to materially interfere or conflict with Executive’s performance of his
duties until Executive has been notified in writing thereof and given a
reasonable period in which to cure the same.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 2 of 34



--------------------------------------------------------------------------------

  1.3 Place of Performance

Executive’s place of performance shall be mutually determined by Executive and
the Company. During the Employment Period, the Company shall maintain executive
offices for Executive in Houston, Texas, or in the location where Executive is
assigned if Executive is employed for overseas employment. During the Employment
Period, the Company shall provide Executive with an office and staff consistent
with the practices of the Company in effect during Executive’s Basic Term of
Employment.

 

  1.4 Fiduciary Duty

Executive acknowledges and agrees that he owes a fiduciary duty to the Company
and further agrees to make full disclosure to the Company of all business
opportunities pertaining to the Company’s business and shall not act for his own
benefit concerning the subject matter of his fiduciary relationship.

 

  1.5 Compliance

Executive agrees that he will not take any action in violation of United States
laws or other laws applicable to Executive’s employment, including, but without
limited to the Foreign Corrupt Practices Act, the UK Bribery Act of 2010, and
the Securities Exchange Act of 1934.

 

2. COMPENSATION AND RELATED MATTERS

 

  2.1 Base Salary

Executive shall receive a base salary (the “Base Salary”) paid by the Company at
the annual rate of $300,000 (Three Hundred Thousand Dollars), payable in
accordance with the Company’s general payment practices, but no less frequently
than monthly, in substantially equal installments, with the opportunity for
increases from time to time thereafter in accordance with the Company’s regular
executive compensation practices.

 

  2.2 Bonus Payments

For each full fiscal year of the Company that begins and ends during the
Employment Period, Executive shall be eligible to earn an annual cash bonus in
such amount as shall be determined by the Compensation Committee of the Board
(the “Compensation Committee”) based on the achievement by the Company and
Executive of performance goals established by the Compensation Committee for
each such fiscal year; provided, that the “Target Annual Bonus” shall be no less
than 70% of Executive’s Base Salary. The Compensation Committee shall establish
objective criteria to be used to determine the extent to which performance goals
have been satisfied.

Notwithstanding anything to the contrary herein, Executive shall be eligible to
earn 50% of the Target Annual Bonus for fiscal year 2015, up to the start date
of employment, then paid as per the Annual Performance Bonus Plan once in
employment.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 3 of 34



--------------------------------------------------------------------------------

  2.3 Expenses

During the Employment Period, Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him in accordance with the
policies and procedures established by the Compensation Committee for the
Company’s senior executive officers in performing services hereunder, provided
that Executive properly accounts for such expenses in accordance with the
Company’s policies and procedures.

 

  2.4 Automobiles

The Company shall provide Executive with an automobile allowance of $750 per
month, consistent with the practices of the Company.

 

  2.5 Business, Travel and Entertainment Expenses

The Company shall promptly reimburse Executive for all business, travel and
entertainment expenses consistent with Executive’s titles and the practices of
the Company.

 

  2.6 Vacation

Executive shall be entitled to four (4) weeks of vacation per year. Vacation not
taken during the applicable fiscal year (but not in excess of three weeks) shall
be carried over to the next following fiscal year, subject to the Company’s then
current practices.

 

  2.7 Welfare, Pension and Incentive Benefit Plans

During the Employment Period, Executive (and his eligible spouse and dependents)
shall be entitled to participate in all the welfare benefit plans and programs
maintained by the Company from time-to-time for the benefit of its senior
executives, including, without limitation, all medical, hospitalization, dental,
disability, accidental death and dismemberment and travel accident insurance
plans and programs. In addition, during the Employment Period, Executive shall
be eligible to participate in all pension, retirement, savings and other
employee benefit plans and programs maintained from time-to-time by the Company
for the benefit of its senior executives, other than any annual cash incentive
plan.

 

  2.8 Dues

During the Employment Period, the Company shall pay or promptly reimburse
Executive for annual dues for membership in professional organizations, to the
extent that such dues are for the purpose of Executive maintaining continuing
educational requirements and/or professional licenses directly related to the
position in which Executive is employed.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 4 of 34



--------------------------------------------------------------------------------

  2.9 Other Benefits

Executive shall be entitled to participate in or receive benefits under any
compensatory employee benefit plan or other arrangement made available by the
Company now or in the future (“Other Benefits”) to its senior executive officers
and key management employees, subject to and on a basis consistent with the
terms, conditions, and overall administration of such plan or arrangement.
Nothing paid to Executive under any plan or arrangement presently in effect or
made available in the future shall be deemed to be in lieu of the Base Salary
payable to Executive pursuant to Section 2.1 of this Agreement. The Company
shall not make any changes in any employee benefit plans or other arrangements
in effect on the date hereof or subsequently in effect in which Executive
currently or in the future participates (including, without limitation, each
pension and retirement plan, supplemental pension and retirement plan, savings
and profit sharing plan, stock or unit ownership plan, stock or unit purchase
plan, stock or unit option plan, life insurance plan, medical insurance plan,
disability plan, dental plan, health and accident plan, or any other similar
plan or arrangement) that would adversely affect Executive’s rights or benefits
thereunder, unless such change occurs pursuant to a program applicable to
substantially all executives of the Company and does not result in a
proportionately greater reduction in the rights of or benefits to Executive as
compared with any other executive of the Company. The Company shall recommend
that Executive receive an annual award of restricted stock and/or stock options
in the Company equal to 200% of Executive’s Base Salary based on market studies
of industry executives, but Executive recognizes and agrees that future years
could vary significantly as market conditions and industry compensation trends
change and nothing herein shall require the Company or the Board to make any
grant in any particular amount. If there is a Change of Control (as herein
defined), any Stock Awards (as herein defined) which Executive has received
under this Agreement, other than the Initial Award (as defined herein), shall
vest immediately. The Initial Award shall be governed by the applicable award
agreement.

 

  2.10 Perquisites

Executive shall be entitled to receive the perquisites and fringe benefits
appertaining to an executive officer of the Company, in accordance with any
practice established by the Compensation Committee.

 

  2.11 Proration

Any payments or benefits payable to Executive hereunder in respect of any
calendar year during which Executive is employed by the Company for less than
the entire year, unless otherwise provided in the applicable plan or
arrangement, shall be prorated in accordance with the number of days in such
calendar year during which he is so employed.

 

  2.12 Insurance

The Company may, from time to time, apply for and take out, in its own name and
at its own expense, naming itself or one or more of its affiliates as the
designated beneficiary

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 5 of 34



--------------------------------------------------------------------------------

(which it may change from time to time), policies for life, health, accident,
disability or other insurance upon Executive in any amount or amounts that it
may deem necessary or appropriate to protect its interest. Executive agrees to
aid the Company in procuring such insurance by submitting to medical
examinations and by completing, executing and delivering such applications and
other instruments in writing as may reasonably be required by an insurance
company or companies to which any application or applications for insurance may
be made by or for the Company.

 

3. TERMINATION

 

  3.1 Definitions

For purposes of this Agreement, the following terms shall have the indicated
meanings:

 

  A. “Anticipatory Termination” shall mean the termination of Executive’s
employment by the Company without Cause or by Executive for Good Reason, within
the six-month period immediately prior to the date on which a Change of Control
occurred, which Change of Control is a “change in the ownership or effective
control of the corporation or in the ownership of a substantial portion of the
assets of the corporation” under Treasury Regulation Section 1.409A-3(i)(5),
provided that it is reasonably demonstrated by Executive that such termination
of employment was either (i) at the request of a third party who has taken steps
reasonably calculated to effect such Change of Control or (ii) otherwise arose
in connection with or anticipation of such Change of Control.

 

  B. “Cause” shall mean:

 

  (i) Material dishonesty which is not the result of an inadvertent or innocent
mistake of Executive with respect to the Company or any of its subsidiaries;

 

  (ii) Willful misfeasance or nonfeasance of duty by Executive intended to
injure or having the effect of injuring in some material fashion the reputation,
business, or business relationships of the Company or any of its subsidiaries or
any of their respective officers, directors, or employees;

 

  (iii) Material violation by Executive of this Agreement;

 

  (iv) Commission by Executive of (A) any felony, (B) any crime involving moral
turpitude or (C) any crime which would reflect in some material fashion
unfavorably upon the Company or any of its subsidiaries, in each case other than
a minor vehicular offense; or

 

  (v) Violation of Sections 1.4 or 1.5 above.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 6 of 34



--------------------------------------------------------------------------------

  C. “Change of Control” shall mean, subject to Section 3.8.3 below, a change in
control of the Company which results from the occurrence of any one or more of
the following events:

 

  (i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either (A) the then outstanding shares of
common stock of the Company (the “Outstanding Company Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change of Control: (A) any acquisition directly from the
Company or any subsidiary, (B) any acquisition by the Company or any subsidiary
or by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any subsidiary, or (C) any acquisition by any corporation
pursuant to a reorganization, merger, consolidation or similar business
combination involving the Company (a “Merger”), if, following such Merger, the
conditions described in subsection (iv) (below) are satisfied; or

 

  (ii) A reverse merger involving the Company or the parent of the Company (as
defined in Section 424(e) of the Internal Revenue Code of 1986, as amended (the
“Code”) or an equivalent non-corporate entity (“Parent”), in which the Company
or the Parent, as the case may be, is the surviving corporation but the shares
of common stock of the Company or the Parent outstanding immediately preceding
the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, and the shareholders of the Parent
immediately prior to the completion of such transaction hold, directly or
indirectly, less than fifty percent (50%) of the beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of the surviving
entity or, if more than one entity survives the transaction, the controlling
entity; or

 

  (iii)

Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered a member of the
Incumbent Board, but excluding, for this purpose,

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 7 of 34



--------------------------------------------------------------------------------

  any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

 

  (iv) The effective date of a Merger, unless immediately following such Merger,
(A) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to Merger beneficially own, directly or indirectly,
more than fifty percent (50%) of the common stock of the corporation resulting
from such Merger (or its parent corporation) in substantially the same
proportions as their ownership of Outstanding Company Voting Securities
immediately prior to such Merger, and (B) at least a majority of the members of
the board of directors of the corporation resulting from such Merger (or its
parent corporation) were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such Merger; or

 

  (v) The sale or other disposition of all or substantially all of the assets of
the Company, unless immediately following such sale or other disposition,
(A) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of the common stock of the corporation acquiring such assets in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to the consummation of such sale or
disposition, and (B) at least a majority of the members of the board of
directors of such corporation (or its parent corporation) were members of the
Incumbent Board at the time of execution of the initial agreement or action of
the Board providing for such sale or other disposition of assets of the Company;
or

 

  (vi) The adoption of any plan or proposal for the liquidation or dissolution
of the Company.

Notwithstanding the foregoing provisions of this definition of Change of
Control, for purposes of this Agreement other than the vesting of Stock Awards
under Sections 2.9 and 3.4.2, a Change of Control shall not be deemed to occur
unless such event or events would also be a “change in the ownership or
effective control of the corporation or in the ownership of a substantial
portion of the assets of the corporation” under Treasury Regulation
Section 1.409A-3(i)(5).

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 8 of 34



--------------------------------------------------------------------------------

  D. “Disability” shall mean a disability suffered by Executive because he
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company.

 

  E. “Good Reason” shall mean any of the following (without Executive’s express
written consent):

 

  (i) A reduction in Executive’s Base Salary;

 

  (ii) The failure of the Company to continue to provide Executive with office
space, related facilities and secretarial assistance that are commensurate with
Executive’s responsibilities to and position with the Company;

 

  (iii) Following a Change of Control, (A) a material adverse alteration in the
nature or status of Executive’s title, duties or responsibilities, or (B) the
assignment of duties or responsibilities inconsistent with Executive’s status,
title, duties and responsibilities;

 

  (iv) A failure by the Company to continue in effect any employee benefit plan
in which Executive was participating, or the taking of any action by the Company
that would adversely affect Executive’s participation in, or materially reduce
Executive’s benefits under, any such employee benefit plan, unless such failure
or such taking of any action adversely affects the senior executive officers or
key members of corporate management of the Company generally to the same extent;

 

  (v) For Houston, Texas based executives exclusively, (A) a relocation of the
Company’s principal offices exceeding a distance of fifty (50) miles from the
Company’s current executive office located in Houston, Texas, or (B) Executive’s
relocation to any place other than the principal executive offices, except for
reasonably required travel by Executive on the Company’s business;

 

  (vi) The non-renewal, or delivery of any notice of non-renewal, of this
Agreement by the Company;

 

  (vii) Any material breach by the Company of this Agreement;

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 9 of 34



--------------------------------------------------------------------------------

  (viii) The failure by the Company to indemnify, pay or reimburse Executive at
the time and under circumstances required by this Agreement; or

 

  (ix) Any failure by the Company to obtain the assumption and performance of
this Agreement by any successor (by merger, consolidation, or otherwise) or
assign of all or substantially all of the Company.

Notwithstanding any other provision of this Agreement, Executive’s employment
under this Agreement may be terminated during the Employment Period by Executive
for Good Reason, if one of the forgoing events shall occur without the written
consent of Executive. Any such termination pursuant to this Section shall be
made by Executive providing written notice to the Company specifying the event
relied upon for such termination and given within sixty (60) days after such
event. Any termination pursuant to this Section shall be effective thirty
(30) days after the date Executive has given the Company such written notice
setting forth the grounds for such termination with specificity. However, Good
Reason shall exist with respect to an above specified matter only if such matter
is not corrected by the Company within thirty (30) days of its receipt of such
written notice of such matter from Executive, and in no event shall a
termination by Executive for which notice is given more than ninety (90) days
following the date of the event described above be a termination for Good Reason
due to such event.

 

  F. “Termination Date” shall mean the date Executive is terminated for any
reason pursuant to Section 3.9.2 of this Agreement.

 

  3.2 Notice to Cure

Executive may not be terminated for Cause unless and until there has been
delivered to Executive written notice from the Board supplying the particulars
of Executive’s acts or omissions that the Board believes constitute Cause, a
reasonable period of time (not less than thirty (30) days) has been given to
Executive after such notice to either cure the same or to meet with the Board,
with his attorney if so desired by Executive, and following which the Board by
action of not less than two-thirds of its members (excluding Executive for
purposes of determining such majority) furnishes to Executive a written
resolution specifying in detail its findings that Executive has been terminated
for Cause as of the date set forth in the notice to Executive.

 

  3.3 Good Faith Belief

For purposes of this Agreement, no act or failure to act by Executive shall be
considered “willful” if such act is done by Executive in the good faith belief
that such act is or was to be beneficial to the Company or one or more of its
businesses or subsidiaries or affiliates, or such failure to act is due to
Executive’s good faith belief that such action would be materially harmful to
the Company or one of its businesses. Executive’s actions resulting in a
violation of law, including but not limited to laws specified in Section 1.5,
shall not constitute a good faith belief for purposes of this Section or this
Agreement. Cause shall

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 10 of 34



--------------------------------------------------------------------------------

not exist unless and until the Company has delivered to Executive a copy of a
resolution duly adopted by not less than two-thirds of the Board (excluding
Executive for purposes of determining such majority) at a meeting of the Board
called and held for such purpose after reasonable (but in no event less than
thirty (30) days’) notice to Executive and an opportunity for Executive,
together with his counsel, to be heard before the Board, finding that in the
good faith opinion of the Board that “Cause” exists, and specifying the
particulars thereof in detail. This Section shall not prevent Executive from
challenging in an arbitration proceeding the Board’s determination that Cause
exists or that Executive has failed to cure any act (or failure to act) that
purportedly formed the basis for the Board’s determination.

 

  3.4 Termination Without Cause or Termination For Good Reason: Benefits.

If Executive’s employment is terminated either by the Company without Cause, but
not because of Executive’s Disability or death, or by Executive for Good Reason,
if Executive executes and delivers to the Company a Release Agreement in
accordance with Section 3.9.4, Executive shall receive the payments and benefits
described in this Section 3.4 unless Executive is entitled to benefits under
Section 3.8 below.

 

  3.4.1 Base Salary and Annual Bonus. The Company shall pay Executive an amount
equal to the sum of Executive’s annual Base Salary and Target Annual Bonus,
which shall be paid in substantially equal installments in accordance with the
Company’s normal payroll practices commencing on the sixtieth (60th) day
following the Termination Date through the first (1st) anniversary of the
Termination Date, provided that the first such payment shall include any amounts
that would have otherwise been paid during the period from the Termination Date
through the sixtieth (60th) day following the Termination Date.

 

  3.4.2 Stock Awards. If there is a Change of Control, termination without Cause
or termination for Good Reason, any equity-based awards under any long-term
incentive plans or programs as Company may adopt from time to time (“Stock
Awards”) which Executive has received shall vest immediately, provided, however,
that the foregoing shall not apply to the initial Stock Awards granted to
Executive pursuant to the Offshore Group Investment Limited 2016 Management
Incentive Plan (the “MIP”) in connection with and at the time of the Company’s
emergence from its 2015 chapter 11 bankruptcy and any Petrobras Litigation Award
granted under the MIP (collectively, the “Initial Award”) which shall be
governed in accordance with the applicable award agreement. For the avoidance of
doubt, Stock Awards (other than the Initial Award) that are performance-based
shall vest according to the Stock Award’s “target level,” provided that such
performance-based Stock Awards may vest at a higher level upon a Change of
Control, subject to the further determination of the Compensation Committee.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 11 of 34



--------------------------------------------------------------------------------

  3.4.3 Expenses. All accrued compensation and unreimbursed expenses through the
Termination Date. Such amounts shall be paid to Executive in a lump sum in cash
within thirty (30) days after the Termination Date.

 

  3.4.4 Mitigation. Executive shall be free to accept other employment during
such period, and there shall be no offset of any employment compensation earned
by Executive in such other employment during such period against payments due
Executive under this Section 3, and there shall be no offset in any compensation
received from such other employment against the Base Salary set forth above.

 

  3.5 Termination In Event of Death: Benefits

If Executive’s employment is terminated by reason of Executive’s death during
the Employment Period, this Agreement shall terminate, except as provided
herein, without further obligation to Executive’s legal representatives under
this Agreement, other than for payment of all accrued compensation which shall
be paid as otherwise provided in this Agreement, unreimbursed expenses which
shall be reimbursed in accordance with the Company’s reimbursement policy, the
timely payment or provision of Other Benefits through the date of death, one
(1) year’s Base Salary, and such cash bonus or Stock Award, other than the
Initial Award, as Executive would otherwise have been awarded in that calendar
year if Executive’s death had not occurred. Such Base Salary shall be paid to
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
ninety (90) days after the date of death. Such cash bonus, if any, shall be paid
to Executive’s estate or beneficiary, as applicable, at such time that such cash
bonus would have been paid if Executive had remained employed. Such Stock Award,
if any, shall be granted to Executive’s estate or beneficiary, as applicable, as
of Executive’s date of death. With respect to the provision of Other Benefits,
the term Other Benefits as used in this Section shall include, without
limitation, and Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company to the estates and beneficiaries of other executive level employees of
the Company under such plans, programs, practices, and policies relating to
death benefits, if any, as in effect with respect to other executives and their
beneficiaries at any time during the one hundred twenty (120) day period
immediately preceding the date of death. Additionally, all Stock Awards, other
than the Initial Award (which shall be governed by the applicable award
agreement), shall be vested immediately and shall be exercisable for the lesser
of one year after the date of such vesting or the remaining term of such option.

 

  3.6 Termination In Event of Disability: Benefits

If Executive’s employment is terminated by reason of Executive’s Disability
during the Employment Period, this Agreement shall terminate, except as provided
herein, without further obligation to Executive under this Agreement, other than
for payment of all accrued compensation which shall be paid as otherwise
provided in this Agreement, unreimbursed expenses which shall be reimbursed in
accordance with the Company’s reimbursement policy, the timely payment or
provision of Other Benefits through the

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 12 of 34



--------------------------------------------------------------------------------

Termination Date, one (1) year’s Base Salary, and such cash bonus or Stock
Award, other than the Initial Award, as Executive would otherwise have been
awarded in that calendar year if Executive’s termination had not occurred. Such
Base Salary shall be paid to Executive in a lump sum in cash within ninety
(90) days after the Termination Date. Such cash bonus, if any, shall be paid to
Executive at such time that such cash bonus would have been paid if Executive
had remained employed. Such Stock Award, if any, shall be granted as of
Executive’s Termination Date. In addition, all outstanding Stock Awards, other
than the Initial Award (which shall be governed by the applicable award
agreement), shall vest immediately upon such termination due to Disability and
shall be exercisable from the Termination Date for the remainder of their term.

 

  3.7 Voluntary Termination by Executive and Termination for Cause: Benefits

Executive may terminate his employment with the Company without Good Reason by
giving written notice of his intent and stating an effective Termination Date at
least ninety (90) days after the date of such notice; provided, however, that
the Company may accelerate such effective date by paying Executive through the
proposed Termination Date and also vesting awards that would have vested but for
this acceleration of the proposed Termination Date and also vesting awards that
would have vested but for this acceleration of the proposed Termination Date.
Upon such a termination by Executive, except as provided in Section 5, or upon
termination for Cause by the Company, this Agreement shall terminate and the
Company shall pay to Executive all accrued compensation, unreimbursed expenses
and the Other Benefits through the Termination Date. Such amounts shall be paid
to Executive in a lump sum in cash within thirty (30) days after the Termination
Date. In addition, all unvested stock options shall terminate and all vested
options will terminate one hundred twenty (120) days after the Termination Date
or, if sooner, upon the expiration of the remaining term of such option.

 

  3.8 Change of Control: Benefits

 

  3.8.1 If (a) Executive’s employment is terminated either (i) by the Company
without Cause, but not because of Executive’s Disability or death, or (ii) by
Executive for Good Reason, (b) Executive’s Termination Date is during the period
beginning six (6) months immediately preceding a Change of Control and ending
twenty-four months after the date of the Change of Control, provided that if
Executive’s Termination Date is prior to the date of a Change of Control such
termination is an Anticipatory Termination and (c) Executive executes and
delivers to the Company a Release Agreement in accordance with Section 3.9.4,
Executive shall receive the following payments and benefits in lieu of any
payments or benefits under Section 3.4.1 herein.

 

  (i)

Base Salary and Annual Bonus. The Company shall pay Executive an amount equal to
the sum of Executive’s Base Salary plus Executive’s Average Bonus Amount,
multiplied by two (2). For purposes of this Section 3.8.1, “Average Annual
Bonus” means the

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 13 of 34



--------------------------------------------------------------------------------

  amount equal to the annual average of the annual bonuses earned in respect of
a fiscal year of the Company that was paid or payable to Executive by the
Company and any affiliate for each of the three fiscal years of the Company that
immediately precede the fiscal year in which the Change of Control occurs, but
not less than the greater of (A) Executive’s highest annual target bonus during
any of such three preceding fiscal years or (B) Executive’s targeted bonus for
the fiscal year in which the Change of Control occurs. Such amounts shall be
paid on the sixtieth (60th) day following the Termination Date, provided,
however, that if Executive’s termination of employment is an Anticipatory
Termination, such amount shall be paid on the sixtieth (60th) day immediately
following the Change of Control and shall be reduced by any payment previously
made under Section 3.4.1.

 

  (ii) Accelerated Vesting of Stock Awards. Notwithstanding any provision of
this Agreement to the contrary, in (A) the award agreement for the Stock Award
or (B) the plan under which the Stock Award was granted, with respect to
Executive, each outstanding Stock Award held by Executive immediately before the
Termination Date and not yet exercised or forfeited (as the case may be) will
automatically accelerate and become fully vested, exercisable, and
nonforfeitable as of the Termination Date, or in the event of an Anticipatory
Termination as of the date of the occurrence of the Change of Control (in each
case, to the extent the Stock Award was not already fully vested and exercisable
at such time), to the same extent as though all requisite time had passed to
fully vest the Stock Award or cause it to become exercisable or nonforfeitable.
This Section 3.8.1(ii) shall not apply to the Initial Award, which shall be
governed by the terms of the applicable award agreement.

 

  (iii) Outplacement Assistance. The Company shall provide Executive with
outplacement services, for a twelve (12) month period commencing on the
Termination Date, or in the event of an Anticipatory Termination the date of the
occurrence of the Change of Control, in an aggregate amount not to exceed
$20,000. The Company shall establish reasonable procedures for the designation,
review and approval of outplacement services, as well as for the payment or
reimbursement of the charges for such services. All requests for payment or
reimbursement of outplacement services must be submitted to the Company within
eighteen (18) months following the Termination Date, or in the event of an
Anticipatory Termination the date of the occurrence of the Change of Control,
and, upon receipt and approval, will be paid or reimbursed by the Company within
thirty (30) days thereafter, subject to Section 10 hereof.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 14 of 34



--------------------------------------------------------------------------------

  3.8.2 Notwithstanding anything to the contrary in the Change of Control Policy
of Vantage Drilling Company, effective as of November 29, 2010 (the “Vantage
Change of Control Policy”) or the Change of Control Policy of the Company (the
“Company Change of Control Policy”), Executive shall not be entitled to receive
any payments or benefits under the Vantage Change of Control Policy, the Company
Change of Control Policy or any successor change of control policy or agreement
of the Company or any of its affiliates

 

  3.8.3 Notwithstanding anything herein to the contrary, for purposes of this
Agreement, the Change of Control Policy and any other plan, agreement or policy
of the Company or any of its affiliates that is applicable to Executive, a
Change of Control shall not include any change in corporate structure, any
change in the identity of the Company’s ultimate shareholders, or any other
effect resulting from a restructuring, bankruptcy case, or similar insolvency
proceeding of the Company, Vantage Drilling Company or any of its or their
current or former affiliates.

 

  3.8.4 The payments and benefits provided in this Agreement are the sole
payments and benefits to be provided to Executive in the event of Executive’s
termination of employment, including under any change of control severance plan
or policy sponsored or maintained by the Company or any affiliate or any
predecessor or successor of the Company, including the Vantage Change of Control
Policy and the Company Change of Control Policy.

 

  3.9 Termination Procedure

 

  3.9.1 Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than pursuant to
Section 3.5) shall be communicated by written Notice of Termination to the other
party. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice indicating the specific termination provision in this Agreement relied
upon and setting forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under that
provision.

 

  3.9.2

Termination Date. “Termination Date” shall mean (i) if Executive’s employment is
terminated by his death, the date of his death, (ii) if Executive’s employment
is terminated pursuant to Section 3.6, thirty (30) days after the date of
receipt of the Notice of Termination (provided that Executive does not return to
the substantial performance of his

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 15 of 34



--------------------------------------------------------------------------------

  duties on a full-time basis during such thirty (30) day period), (iii) if
Executive’s employment is terminated voluntarily without Good Reason, the date
determined in accordance with Section 3.7, and (iv) if Executive’s employment is
terminated for any other reason, the date on which a Notice of Termination is
given or any later date (within thirty (30) days after the giving of such
notice) set forth in such Notice of Termination.

 

  3.9.3 Mitigation. Executive shall not be required to mitigate damages with
respect to the termination of his employment under this Agreement by seeking
other employment or otherwise, and there shall be no offset against amounts due
Executive under this Agreement on account of subsequent employment except as
specifically provided in this Agreement. Additionally, amounts owed to Executive
under this Agreement shall not be offset by any claims the Company may have
against Executive, and the Company’s obligation to make the payments provided
for in this Agreement, and otherwise to perform its obligations hereunder, shall
not be affected by any other circumstances, including, without limitation, any
counterclaim, recoupment, defense or other right which the Company may have
against Executive or others.

 

  3.9.4

Release Agreement. Notwithstanding any provision of this Agreement to the
contrary, in order to receive the benefits upon termination payable under this
Section 3 (the “Termination Benefits”), Executive must first execute a release
agreement (the “Release Agreement”) on a form provided by the Company within
five (5) days of the Termination Date whereby Executive agrees to release and
waive, in return for such benefits, any claims that Executive may have against
the Company including, without limitation, for unlawful discrimination (e.g.,
Title VII of the U.S. Civil Rights Act); provided, however, the Release
Agreement shall not release any claim by or on behalf of Executive for any
payment or benefit that is provided under this Agreement or any employee benefit
plan prior to the receipt thereof. Executive must return the executed Release
Agreement and any applicable revocation period must lapse within sixty (60) days
of the Termination Date. The Company shall also execute the Release Agreement;
provided, however, that the Company may, in its sole discretion, waive the
requirement that the Release Agreement be executed by Executive and the Company
as a condition to Executive’s receipt of the Termination
Benefits. Notwithstanding any provision herein to the contrary, unless the
Company has waived the requirement for Executive and the Company to execute the
Release Agreement (as provided in the preceding sentence), no Termination
Benefits shall be payable or provided by the Company unless and until the
Release Agreement has been executed by Executive, has not been revoked, and is
no longer subject to revocation by Executive. The Termination Benefits shall be
paid or provided by the

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 16 of 34



--------------------------------------------------------------------------------

  Company at the end of such 60-day period, but only if the Release Agreement
has been properly executed by Executive and is not revocable, and has not been
revoked, at that time, regardless of the date on which the Release Agreement was
actually executed by Executive. If the conditions set forth in the preceding
sentence are not satisfied by Executive, the Termination Benefits hereunder
shall be forfeited.

 

  3.10 Certain Excise Tax Matters

 

  3.10.1 Notwithstanding any other provision of this Agreement to the contrary,
if any payment or benefit by or from the Company or any of its affiliates or
successors to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise would be subject to the Excise Tax (as hereinafter defined in
Section 3.10.6) (all such payments and benefits being collectively referred to
herein as the “Payments”), then except as otherwise provided in Section 3.10.2,
the Payments shall be reduced (but not below zero) or eliminated (as further
provided for in Section 3.10.3) to the extent the Independent Tax Advisor (as
hereinafter defined in Section 3.10.5) shall reasonably determine is necessary
so that no portion of the Payments shall be subject to the Excise Tax.

 

  3.10.2 Notwithstanding the provisions of Section 3.10.1, if the Independent
Tax Advisor reasonably determines that Executive would receive, in the
aggregate, a greater amount of the Payments on an after-tax basis (after
including and taking into account all applicable federal, state, and local
income, employment and other applicable taxes and the Excise Tax) if the
Payments were not reduced or eliminated pursuant to Section 3.10.1, then no such
reduction or elimination shall be made notwithstanding that all or any portion
of the Payments may be subject to the Excise Tax.

 

  3.10.3 For purposes of determining which of Section 3.10.1 and Section 3.10.2
shall be given effect, the determination of which of the Payments shall be
reduced or eliminated to avoid the Excise Tax shall be made by the Independent
Tax Advisor, provided that the Independent Tax Advisor shall reduce or
eliminate, as the case may be, the Payments in the following order (and within
the category described in each of the following Sections 3.10.3.1 through
3.10.3.5, in reverse order beginning with the Payments which are to be paid
farthest in time except as otherwise provided in Section 3.10.3.4):

3.10.3.1 by first reducing or eliminating the portion of the Payments otherwise
due and which are not payable in cash (other than that portion of the Payments
subject to Sections 3.10.3.4 and 3.10.3.5);

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 17 of 34



--------------------------------------------------------------------------------

3.10.3.2 then by reducing or eliminating the portion of the Payments otherwise
due and which are payable in cash (other than that portion of the Payments
subject to Sections 3.10.3.3, 3.10.3.4 and 3.10.3.5);

3.10.3.3 then by reducing or eliminating the portion of the Payments otherwise
due to or for the benefit of Executive pursuant to the terms of this Agreement
and which are payable in cash;

3.10.3.4 then by reducing or eliminating the portion of the Payments otherwise
due that represent equity-based compensation, such reduction or elimination to
be made in reverse chronological order with the most recent equity-based
compensation awards reduced first; and

3.10.3.5 then by reducing or eliminating the portion of the Payments otherwise
due to or for the benefit of Executive pursuant to the terms of this Agreement
and which are not payable in cash.

 

  3.10.4 The Independent Tax Advisor shall provide its determinations, together
with detailed supporting calculations and documentation, to the Company and
Executive for their review no later than ten (10) days after the Termination
Date. The determinations of the Independent Tax Advisor under this Section 3.10
shall, after due consideration of the Company’s and Executive’s comments with
respect to such determinations and the interpretation and application of this
Section 3.10, be final and binding on all parties hereto absent manifest error.
The Company and Executive shall furnish to the Independent Tax Advisor such
information and documents as the Independent Tax Advisor may reasonably request
in order to make the determinations required under this Section 3.10.

 

  3.10.5 For purposes of this Section 3.10, “Independent Tax Advisor” shall mean
a lawyer with a nationally recognized law firm, a certified public accountant
with a nationally recognized accounting firm, or a compensation consultant with
a nationally recognized actuarial and benefits consulting firm, in each case
with expertise in the area of executive compensation tax law, who shall be
selected by the Company and shall be acceptable to Executive (Executive’s
acceptance not to be unreasonably withheld), and all of whose fees and
disbursements shall be paid by the Company.

 

  3.10.6 As used in this Agreement, the term “Excise Tax” means, collectively,
the excise tax imposed by Section 4999 of the Code, together with any interest
thereon, any penalties, additions to tax, or additional amounts with respect to
such excise tax, and any interest in respect of such penalties, additions to tax
or additional amounts.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 18 of 34



--------------------------------------------------------------------------------

4. DIRECTOR POSITIONS

Executive agrees that upon termination of employment, for any reason, at the
request of the Chairman of the Board, he will immediately tender his resignation
from any and all Board and other positions held with the Company and/or any of
its subsidiaries and affiliates. If Executive remains as a director, at the
election of the Board, after such termination, Executive shall be compensated as
an outside director.

 

5. NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY

 

  5.1 Company’s Trade Secrets and Goodwill

The Company shall provide Executive with its trade secrets, goodwill, and
confidential information of the Company and contact with the Company’s customers
and potential customers. Executive also recognizes and agrees that the severance
protections contained in this Agreement are provided in consideration for, among
other things, the agreements contained in this Section, as well as the Stock
Awards granted to Executive pursuant to this Agreement. Executive agrees that
the business of the Company is highly competitive and that the trade secrets,
goodwill, and confidential information of the Company is of primary importance
to the success of the Company. In consideration of all of the foregoing, and in
recognition of these conditions, and specifically for being provided trade
secrets, goodwill, and confidential information, Executive agrees as follows:

 

  5.2 Non-Competition During Employment

Executive agrees during the Basic Term, and any extension of the Basic Term
under this Agreement, he will not compete with the Company by engaging in the
conception, design, development, production, marketing, or servicing of any
product or service that is substantially similar to the products or services
which the Company provides, and that he will not work for, in any capacity,
assist, or became affiliated with as an owner, partner, etc., either directly or
indirectly, any individual or business which offer or performs services, or
offers or provides products substantially similar to the services and products
provided by Company.

 

  5.3 Conflicts of Interest

Executive agrees that during the Basic Term, and any extension of the Basic Term
under this Agreement, he will not engage, either directly or indirectly, in any
activity (a “Conflict of Interest”) which might adversely affect the Company or
its affiliates, including ownership of a material interest in any supplier,
contractor, distributor, subcontractor, customer or other entity with which the
Company does business or accepting any material payment, service, loan, gift,
trip, entertainment, or other favor from a supplier, contractor, distributor,
subcontractor, customer or other entity with which the Company does business,
and that Executive will promptly inform the Chairman of the Company as to each
offer received by Executive to engage in any such activity. Executive further
agrees to disclose to the Company any other facts of which Executive becomes
aware which might in Executive’s good faith judgment reasonably be expected to
involve or give rise to a Conflict of Interest or potential Conflict of
Interest.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 19 of 34



--------------------------------------------------------------------------------

  5.4 Non-Competition After Termination

In further consideration of the Company providing Executive with its
confidential information, trade secrets, goodwill, and proprietary business
information, Executive agrees that he shall not, at any time during the period
of one (1) year after the termination of the later of the Basic Term and any
extension of the Basic Term under this Agreement, for any reason, within any
market or country in which the Company has operated assets or provided services,
or formulated a plan to operate its assets or provide services during the last
twelve (12) months of Executive’s employ, engage in or contribute Executive’s
knowledge to any work which is competitive with or similar to a product,
process, apparatus, services, or development on which Executive worked or with
respect to which Executive had access to while employed by the Company.

 

  5.4.1 In the event that Executive receives any payment of Base Salary from the
Company subsequent to his Termination Date, the period of Executive’s
non-competition shall continue for the duration of such payments to Executive,
but in no event shall the period of non-competition exceed a period of two
(2) years after Executive’s Termination Date, even should Executive continue to
receive payments of Base Salary following such two (2) year period.

 

  5.4.2 Notwithstanding the time period set forth in Sections 5.4 and 5.4.1
above, in the event of Executive’s termination of employment from the Company
for any reason within one (1) year after a Change of Control as defined in
Section 3.1. C. above, the period of Executive’s non-competition shall be for a
period of six (6) months after such termination of employment date.

 

  5.4.3 It is understood and agreed that the geographical area set forth in this
covenant is divisible so that if this clause is invalid or unenforceable in an
included geographic area, that area is severable and the clause remains in
effect for the remaining included geographic areas in which the clause is valid.

 

  5.5 Non-Solicitation of Customers

In further consideration of the Company providing Executive with its
confidential information, trade secrets, and proprietary business information,
Executive further agrees that for a period of one (1) year after the termination
of the Basic Term and any extension of the Basic Term under this Agreement, he
will not solicit or accept any business similar in nature to the services
provided by the Company from any customer or client or prospective customer or
client with whom Executive dealt or solicited while employed by Company during
the last twelve (12) months of his employment.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 20 of 34



--------------------------------------------------------------------------------

  5.6 Non-Solicitation of Employees

Executive agrees that for the duration of the Basic Term, and for a period of
one (1) year after the termination of the Basic Term and any extension of the
Basic Term under this Agreement, he will not either directly or indirectly, on
his own behalf or on behalf of others, solicit, attempt to hire, or hire any
person employed by Company to work for Executive or for another entity, firm,
corporation, or individual.

 

  5.7 Confidential Information

Executive further agrees that he will not, except as the Company may otherwise
consent or direct in writing, reveal or disclose, sell, use, lecture upon,
publish or otherwise disclose to any third party any Confidential Information or
proprietary information of the Company, or authorize anyone else to do these
things at any time either during or subsequent to his employment with the
Company. This Section shall continue in full force and effect after termination
of Executive’s employment and after the termination of this Agreement. Executive
shall continue to be obligated under the Confidential Information Section of
this Agreement not to use or to disclose Confidential Information of the Company
so long as it shall not be publicly available. Executive’s obligations under
this Section with respect to any specific Confidential Information and
proprietary information shall cease when that specific portion of the
Confidential Information and proprietary information becomes publicly known, in
its entirety and without combining portions of such information obtained
separately. It is understood that such Confidential Information and proprietary
information of the Company include matters that Executive conceives or develops,
as well as matters Executive learns from other employees of Company.
Confidential Information is defined to include information: (1) disclosed to or
known by Executive as a consequence of or through his employment with the
Company; (2) not generally known outside the Company; and (3) which relates to
any aspect of the Company or its business, finances, operation plans, budgets,
research, or strategic development. “Confidential Information” includes, but is
not limited to the Company’s trade secrets, proprietary information, financial
documents, long range plans, customer lists, employer compensation, marketing
strategy, data bases, costing data, computer software developed by the Company,
investments made by the Company, and any information provided to the Company by
a third party under restrictions against disclosure or use by the Company or
others.

 

  5.8 Original Material

Executive agrees that any inventions, discoveries, improvements, ideas, concepts
or original works of authorship relating directly to the Company’s business,
including without limitation information of a technical or business nature such
as ideas, discoveries, designs, inventions, improvements, trade secrets,
know-how, manufacturing processes, product formulae, design specifications,
writings and other works of authorship, computer programs, financial figures,
marketing plans, customer lists and data, business plans or methods and the
like, which relate in any manner to the actual or anticipated business or the
actual or anticipated areas of research and development of the Company

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 21 of 34



--------------------------------------------------------------------------------

and its divisions and affiliates, whether or not protectable by patent or
copyright, that have been originated, developed or reduced to practice by
Executive alone or jointly with others during Executive’s employment with the
Company shall be the property of and belong exclusively to the Company.
Executive shall promptly and fully disclose to the Company the origination or
development by Executive of any such material and shall provide the Company with
any information that it may reasonably request about such material. Either
during the subsequent to Executive’s employment, upon the request and at the
expense of the Company or its nominee, and for no remuneration in addition to
that due Executive pursuant to Executive’s employment by the Company, but at no
expense to Executive, Executive agrees to execute, acknowledge, and deliver to
the Company or its attorneys any and all instruments which, in the judgment of
the Company or its attorneys, may be necessary or desirable to secure or
maintain for the benefit of the Company adequate patent, copyright, and other
property rights in the United States and foreign countries with respect to any
such inventions, improvements, ideas, concepts, or original works of authorship
embraced within this Agreement.

 

  5.9 Return of Documents, Equipment, Etc.

All writings, records, and other documents and things comprising, containing,
describing, discussing, explaining, or evidencing any Confidential Information,
and all equipment, components, parts, tools, and the like in Executive’s custody
or possession that have been obtained or prepared in the course of Executive’s
employment with the Company shall be the exclusive property of the Company,
shall not be copied and/or removed from the premises of the Company, except in
pursuit of the business of the Company, and shall be delivered to the Company,
without Executive retaining any copies, upon notification of the termination of
Executive’s employment or at any other time requested by the Company. The
Company shall have the right to retain, access, and inspect all property of
Executive of any kind in the office, work area, and on the premises of the
Company upon termination of Executive’s employment and at any time during
employment by the Company upon termination of Executive’s employment and at any
time during employment by the Company to ensure compliance with the terms of
this Agreement.

 

  5.10 Reaffirm Obligations

Upon termination of his employment with the Company, Executive, if requested by
Company, shall reaffirm in writing Executive’s recognition of the importance of
maintaining the confidentiality of the Company’s Confidential Information and
proprietary information, and reaffirm any other obligations set forth in this
Agreement.

 

  5.11 Prior Disclosure

Executive represents and warrants that he has not used or disclosed any
Confidential Information he may have obtained from Company prior to signing this
Agreement, in any way inconsistent with the provisions of this Agreement.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 22 of 34



--------------------------------------------------------------------------------

  5.12 Confidential Information of Prior Companies

Executive will not disclose or use during the period of his employment with the
Company any proprietary or Confidential Information or Copyright Works which
Executive may have acquired because of employment with an employer other than
the Company or acquired from any other third party, whether such information is
in Executive’s memory or embodied in a writing or other physical form.

 

  5.13 Rights Upon Breach

If Executive breaches, any of the provisions contained in Section 5 of this
Agreement (the “Restrictive Covenants”), the Company shall have the following
rights and remedies, each of which rights and remedies shall be independent of
the others and severally enforceable, and each of which is in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

 

  (a) Specific Performance. The right and remedy to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach of the Restrictive Covenants would cause irreparable
injury to the Company and that money damages would not provide an adequate
remedy to the Company.

 

  (b) Accounting. The right and remedy to require Executive to account for and
pay over to the Company all compensation, profits, monies, accruals, increments
or other benefits derived or received by Executive as the result of any action
constituting a breach of the Restrictive Covenants.

 

  5.14 Remedies For Violation of Non-Competition or Confidentiality Provisions

Without limiting the right of the Company to pursue all other legal and
equitable rights available to it for violation of any of the obligations and
covenants made by Executive herein, it is agreed that:

 

  (a) the skills, experience and contacts of Executive are of a special, unique,
unusual and extraordinary character which give them a peculiar value;

 

  (b) because of the business of the Company, the restrictions agreed to by
Executive as to time and area contained in the Agreement are reasonable; and

 

  (c) the injury suffered by the Company by a violation of any obligation or
covenant in the Agreement resulting from loss of profits created by (i) the
competitive use of such skills, experience contacts and otherwise and/or
(ii) the use or communication of any information deemed confidential herein will
be difficult to calculate in damages in an action at law and cannot fully
compensate the Company for any violation of any obligation or covenant in the
Agreement, accordingly:

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 23 of 34



--------------------------------------------------------------------------------

  (d) (i) the Company shall be entitled to injunctive relief to prevent
violations thereof and prevent Executive from rendering any services to any
person, firm or entity in breach of such obligation or covenant and to prevent
Executive from divulging any confidential information; and (ii) compliance with
the Agreement is a condition precedent to the Company’s obligation to make
payments of any nature to Executive, subject to the other provisions hereof.

 

  (e) Executive waives any objection to the enforceability of the restrictive
covenants and agrees to be estopped from denying the legality and enforceability
of these provisions.

 

  5.15 Severability of Covenants

Executive acknowledges and agrees that the Restrictive Covenants are reasonable
and valid in duration and geographical scope and in all other respects. If any
court determines that any of the Restrictive Covenants or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect without regard to the invalid
portions.

 

  5.16 Court Review

If any court determines that any of the Restrictive Covenants, or any part
thereof, is unenforceable because of the duration or geographical scope of, or
scope of activities restrained by, such provision, such court shall have the
power to reduce the duration or scope of such provision, as the case may be,
and, in its reduced form, such provision shall then be enforceable.

 

  5.17 Enforceability in Jurisdictions

The Company and Executive intend to and hereby confer jurisdiction to enforce
the Restrictive Covenants upon the courts of any jurisdiction within the
geographical scope of such Restrictive Covenants. If the courts of any one or
more of such jurisdictions hold the Restrictive Covenants unenforceable by
reason of the breadth of such scope or otherwise, it is the intention of the
Company that such determination not bar or in any way affect the right of the
Company to the relief provided above in the courts of any other jurisdiction
within the geographical scope of such Restrictive Covenants, as to breaches of
such Restrictive Covenants in such other respective jurisdictions, such
Restrictive Covenants as they relate to each jurisdiction being, for this
purpose, severable into diverse and independent covenants.

 

  5.18 Extension of Post-Employment Restrictions

In the event Executive breaches Section 5 above, the restrictive time periods
contained in those provisions will be extended by the period of time Executive
was in violation of such provisions.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 24 of 34



--------------------------------------------------------------------------------

6. INDEMNIFICATION

 

  6.1 General

The Company agrees that if Executive is made a party or is threatened to be made
a party to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that
Executive is or was a trustee, director or officer of the Company, the Company,
or any predecessor to the Company (including any sole proprietorship owned by
Executive) or any of their affiliates or is or was serving at the request of the
Company, the Company, any predecessor to the Company (including any sole
proprietorship owned by Executive), or any of their affiliates as a trustee,
director, officer, member, employee or agent of another corporation or a
partnership, joint venture, limited liability company, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a trustee, director, officer, member, employee or agent,
Executive shall be indemnified and held harmless by the Company to the fullest
extent authorized by Texas or Delaware law, as the same exists or may hereafter
be amended, against all Expenses incurred or suffered by Executive in connection
therewith, and such indemnification shall continue as to Executive even if
Executive has ceased to be an officer, director, trustee or agent, or is no
longer employed by the Company and shall inure to the benefit of his heirs,
executors and administrators.

 

  6.2 Expenses

As used in this Section, the term “Expenses” shall include, without limitation,
damages, losses, judgments, liabilities, fines, penalties, excise taxes,
settlements, and costs, attorneys’ fees, accountants’ fees, and disbursements
and costs of attachment or similar bonds, investigations, and any expenses of
establishing a right to indemnification under this Agreement.

 

  6.3 Enforcement

If a claim or request under this Section 6 is not paid by the Company or on its
behalf, within thirty (30) days after a written claim or request has been
received by the Company, Executive may at any time thereafter bring an
arbitration claim against the Company to recover the unpaid amount of the claim
or request and if successful in whole or in part, Executive shall be entitled to
be paid also the expenses of prosecuting such suit. All obligations for
indemnification hereunder shall be subject to, and paid in accordance with,
applicable Texas or Delaware law.

 

  6.4 Partial Indemnification

If Executive is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of any Expenses, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
Executive for the portion of such Expenses to which Executive is entitled.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 25 of 34



--------------------------------------------------------------------------------

  6.5 Advances of Expenses

Expenses incurred by Executive in connection with any Proceeding shall be paid
by the Company in advance upon request of Executive that the Company pay such
Expenses, but only in the event that Executive shall have delivered in writing
to the Company (i) an undertaking to reimburse the Company for Expenses with
respect to which Executive is not entitled to indemnification and (ii) a
statement of his good faith belief that the standard of conduct necessary for
indemnification by the Company has been met.

 

  6.6 Notice of Claim

Executive shall give to the Company notice of any claim made against him for
which indemnification will or could be sought under this Agreement. In addition,
Executive shall give the Company such information and cooperation as it may
reasonably require and as shall be within Executive’s power and at such times
and places as are convenient for Executive.

 

  6.7 Defense of Claim

With respect to any Proceeding as to which Executive notifies the Company of the
commencement thereof:

 

  (a) The Company will be entitled to participate therein at its own expense;

 

  (b) Except as otherwise provided below, to the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Executive, which in the Company’s sole discretion may be regular
counsel to the Company and may be counsel to other officers and directors of the
Company or any subsidiary. Executive also shall have the right to employ his own
counsel in such action, suit or proceeding if he reasonably concludes that
failure to do so would involve a conflict of interest between the Company and
Executive, and under such circumstances the fees and expenses of such counsel
shall be at the expense of the Company.

 

  (c) The Company shall not be liable to indemnify Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty that would not be paid directly or
indirectly by the Company or limitation on Executive without Executive’s written
consent. Neither the Company nor Executive will unreasonably withhold or delay
their consent to any proposed settlement.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 26 of 34



--------------------------------------------------------------------------------

  6.8 Non-exclusivity

The right to indemnification and the payment of expenses incurred in defending a
Proceeding in advance of its final disposition conferred in this Section 6 shall
not be exclusive of any other right which Executive may have or hereafter may
acquire under any statute or certificate of incorporation or by-laws of the
Company or any subsidiary, agreement, vote of shareholders or disinterested
directors or trustees or otherwise.

 

7. LEGAL FEES AND EXPENSES

If any contest or dispute shall arise between the Company and Executive
regarding any provision of this Agreement, the Company shall reimburse Executive
for all legal fees and expenses reasonably incurred by Executive in connection
with such contest or dispute, but only if Executive prevails to a substantial
extent with respect to Executive’s claims brought and pursued in connection with
such contest or dispute. Such reimbursement shall be made as soon as practicable
following the resolution of such contest or dispute (whether or not appealed) to
the extent the Company receives reasonable written evidence of such fees and
expenses. The Company shall advance Executive reasonable attorney’s fees during
any arbitration proceedings if brought by Executive, up to but not to exceed
Three Hundred Thousand Dollars ($300,000).

 

8. BREACH

Executive agrees that any breach of restrictive covenants above cannot be
remedied solely by money damages, and that in addition to any other remedies the
Company may have, the Company is entitled to obtain injunctive relief against
Executive. Nothing herein, however, shall be construed as limiting the Company’s
right to pursue any other available remedy at law or in equity, including
recovery of damages and termination of this Agreement and/or any payments that
may be due pursuant to this Agreement.

 

9. RIGHT TO ENTER AGREEMENT

Executive represents and covenants to Company that he has full power and
authority to enter into this Agreement and that the execution of this Agreement
will not breach or constitute a default of any other agreement or contract to
which he is a party or by which he is bound.

 

10. COMPLIANCE WITH SECTION 409A

 

  10.1 Separation from Service

Notwithstanding anything to the contrary in this Agreement, with respect to any
amounts payable to Executive under this Agreement in connection with a
termination of Executive’s employment that would be considered “non-qualified
deferred compensation” under Section 409A of the Code, in no event shall a
termination of employment be considered to have occurred under this Agreement
unless such termination constitutes Executive’s “separation from service” with
the Company as such term is defined in Treasury Regulation Section 1.409A-1(h),
and any successor provision thereto (“Separation from Service”).

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 27 of 34



--------------------------------------------------------------------------------

  10.2 Section 409A Compliance; Payment Delays.

 

  A. Notwithstanding anything to the contrary in this Agreement, to the maximum
extent permitted by applicable law, the severance payments payable to Executive
pursuant to this Agreement shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(9)(iii) (relating to separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (relating to short-term deferrals). However,
to the extent any such payments are treated as “non-qualified deferred
compensation” subject to Section 409A of the Code, and if Executive is deemed at
the time of his Separation from Service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited payment under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service or (ii) the date of Executive’s death. Upon the earlier
of such dates, all payments deferred pursuant to this Section 10 (including
interest on any such payments, at the prime interest rate, as published in The
Wall Street Journal, over the period such payments are deferred) shall be paid
in a lump sum to Executive (or Executive’s estate).

 

  B. The determination of whether Executive is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
Separation from Service shall be made by the Company in accordance with the
terms of Section 409A of the Code, and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).

 

  10.3 Section 409A; Separate Payments

This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment or benefits provided under the
Agreement become subject to (a) the gross income inclusion set forth within
Section 409A(a)(1)(A) of the Code or (b) the interest and additional tax set
forth within Section 409A(a)(1)(B) of the Code (collectively, “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties.
Notwithstanding the preceding, in no event shall the Company be required to
provide a tax gross up payment to or otherwise reimburse Executive with respect
to Section 409A Penalties. For purposes of Section 409A of the Code (including,
without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that Executive may be eligible to
receive under this Agreement shall be treated as a separate and distinct payment
and shall not collectively be treated as a single payment.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 28 of 34



--------------------------------------------------------------------------------

  10.4 In-kind Benefits and Reimbursements

Notwithstanding anything to the contrary in this Agreement or in any Company
policy with respect to such payments, in-kind benefits and reimbursements
provided under this Agreement during any tax year of Executive shall not affect
in-kind benefits or reimbursements to be provided in any other tax year of
Executive and are not subject to liquidation or exchange for another benefit.
Notwithstanding anything to the contrary in this Agreement, reimbursement
requests must be timely submitted by Executive and, if timely submitted,
reimbursement payments shall be made to Executive as soon as administratively
practicable following such submission in accordance with the Company’s policies
regarding reimbursements, but (except as provided below in Section 10.5) in no
event later than the last day of Executive’s taxable year following the taxable
year in which the expense was incurred. This Section 10.4 shall only apply to
in-kind benefits and reimbursements that would result in taxable compensation
income to Executive.

 

  10.5 Reformation

If any provision of this Agreement would cause Executive to occur any additional
tax under Code Section 409A, the parties will in good faith attempt to reform
the provision in a manner that maintains, to the extent possible, the original
intent of the applicable provision without violating the provision of Code
Section 409A.

 

11. ENFORCEABILITY

The agreements contained in the restrictive covenant provisions of Section 5
this Agreement are independent of the other agreements contained herein.
Accordingly, failure of the Company to comply with any of its obligations
outside of such Sections do not excuse Executive from complying with the
agreements contained herein.

 

12. SURVIVABILITY

The agreements contained in Section 5 shall survive the termination of this
Agreement for any reason.

 

13. ASSIGNMENT

This Agreement cannot be assigned by Executive. The Company may assign this
Agreement only to a successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and
assets of the Company provided such successor expressly agrees in writing
reasonably satisfactory to Executive to assume and perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession and assignment had taken place. Failure of the Company
to obtain such written agreement prior to the effectiveness of any such
succession shall be a material breach of this Agreement.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 29 of 34



--------------------------------------------------------------------------------

14. BINDING AGREEMENT

Executive understands that his obligations under this Agreement are binding upon
Executive’s heirs, successors, personal representatives, and legal
representatives.

 

15. NOTICES

All notices pursuant to this Agreement shall be in writing and sent certified
mail, return receipt requested, addressed as set forth below, or by delivering
the same in person to such party, or by transmission by facsimile to the number
set forth below. Notice deposited in the United States Mail, mailed in the
manner described hereinabove, shall be effective upon deposit. Notice given in
any other manner shall be effective only if and when received:

If to Executive:

Nicolas Evanoff

2708 Werlein Avenue

Houston, TX 77005

If to Company:

Offshore Group Investment Limited

c/o Vantage Energy Services, Inc.

777 Post Oak Blvd., Suite 800

Houston, TX 77056

 

16. GENERAL RELEASE OF CLAIMS AGAINST VANTAGE DRILLING COMPANY

Executive, on behalf of himself and his heirs, executors, administrators,
successors and assigns, irrevocably and unconditionally releases, waives and
forever discharges Vantage Drilling Company and its present and former agents,
employees, managers, officers, directors, attorneys, stockholders, plan
fiduciaries, assigns, representatives, executives and all other persons or
entities acting by, through or in concert with any of them (the “Released
Parties”) from all claims, demands, actions, causes of action, charges,
complaints, liabilities, obligations, promises, sums of money, agreements,
representations, controversies, disputes, damages, suits, right, sanctions,
costs (including attorneys’ fees), losses, debts and expenses of any nature
whatsoever, whether known or unknown, fixed or contingent, which Executive has,
had or may ever have against the Released Parties arising out of, concerning or
related to his employment with Vantage Drilling Company and its affiliates, from
the beginning of time and up to and including

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 30 of 34



--------------------------------------------------------------------------------

the date Executive executes this Agreement. This includes, without limitation,
(i) law or equity claims; (ii) contract (express or implied) or tort claims;
(iii) claims arising under any federal, state or local laws of any jurisdiction
that prohibit age, sex, race, national origin, color, disability, religion,
veteran, military status, sexual orientation or any other form of
discrimination, harassment, hostile work environment or retaliation (including,
without limitation, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act of 1990, the Americans with Disabilities Act Amendments of
2008, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Civil Rights Acts of 1866 and/or 1871, 42 U.S.C. Section 1981, the
Rehabilitation Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act,
the Employee Polygraph Protection Act, the Worker Adjustment and Retraining
Notification Act, the Equal Pay Act of 1963, the Lilly Ledbetter Fair Pay Act,
the Uniformed Services Employment and Reemployment Rights Act of 1994,
Section 1558 of the Patient Protection and Affordable Care Act of 2010, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the “Texas Commission on
Human Rights Act” or Chapter 21 of the Texas Labor Code, or any other federal,
state or local laws of any jurisdiction); (iv) claims under any other federal,
state, local, municipal or common law whistleblower protection, discrimination,
wrongful discharge, anti-harassment or anti-retaliation statute or ordinance;
(v) claims arising under ERISA; or (vi) any other statutory or common law claims
related to Executive’s employment with Vantage Drilling Company and its
affiliates. Executive further represents that, as of the date of his execution
of this Agreement, he has not been the victim of any illegal or wrongful acts by
any of the Released Parties, including, without limitation, discrimination,
retaliation, harassment or any other wrongful act based on sex, age, or any
other legally protected characteristic. Notwithstanding the foregoing, this
Agreement specifically does not release any claim or cause of action by or on
behalf of Executive (or his beneficiary) with respect to (a) Executive’s right
to indemnification or to be held harmless pursuant to applicable corporate
governance documents, director and officer indemnification agreements and/or
applicable laws, (b) any outstanding restricted stock award, other outstanding
equity award or equity interest in Vantage Drilling Company, or (c) any claim
for accrued compensation or employee benefits from Vantage Drilling Company that
have not been assumed by the Company.

 

17. WAIVER

No waiver by either party to this Agreement of any right to enforce any term or
condition of this Agreement, or of any breach hereof, shall be deemed a waiver
of such right in the future or of any other right or remedy available under this
Agreement. Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right Executive or the Company may have hereunder,
including, without limitation, the right of Executive to terminate employment
for Good Reason pursuant to Section 3.1.E. hereof (subject to the requirements
of Section 3.1.E. hereof), shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 31 of 34



--------------------------------------------------------------------------------

18. SEVERABILITY

If any provision of this Agreement is determined to be void invalid,
unenforceable, or against public policy, such provisions shall be deemed
severable from the Agreement, and the remaining provisions of the Agreement will
remain unaffected and in full force and effect. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

19. ARBITRATION

In the event any dispute arises out of Executive’s employment with or by the
Company, or separation/termination therefrom, whether as an employee, which
cannot be resolved by the Parties to this Agreement, such dispute shall be
submitted to final and binding arbitration. The arbitration shall be conducted
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association (“AAA”). If the Parties cannot agree on
an arbitrator, a list of seven (7) arbitrators will be requested from AAA, and
the arbitrator will be selected using alternate strikes with Executive striking
firm. The cost of the arbitration will be shared equally by Executive and the
Company; provided, however, the Company shall promptly reimburse Executive for
all costs and expenses incurred in connection with any dispute in an amount up
to, but not exceeding 20 percent of Executive’s Base Salary unless such
termination was for Cause in which event Executive shall not be entitled to
reimbursement unless and until it is determined he was terminated other than for
Cause. Arbitration of such disputes is mandatory and in lieu of any and all
civil causes of action and lawsuits either party may have against the other
arising out of Executive’s employment with the Company, or separation therefrom.
Such arbitration shall be held in Houston, Texas. This provision shall not,
however, preclude the Company from obtaining injunctive relief in any court of
competent jurisdiction to enforce Section 5 of this Agreement.

 

20. ENTIRE AGREEMENT

The terms and provisions contained herein shall constitute the entire agreement
between the parties with respect to Executive’s employment with the Company
during the Employment Period. This Agreement replaces and supersedes the
Previous Agreement and any and all existing agreements entered into between
Executive and the Company relating generally to the same subject matter, if any,
and shall be binding upon Executive’s heirs, executors, administrators, or other
legal representatives or assigns.

 

21. SECTION HEADINGS

The section headings in this Agreement are for convenience of reference only,
and they form no part of this Agreement and shall not affect its interpretation.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 32 of 34



--------------------------------------------------------------------------------

22. MODIFICATION OF AGREEMENT

This Agreement may not be changed or modified or released or discharged or
abandoned or otherwise terminated, in whole or in part, except by an instrument
in writing signed by Executive and an officer or other authorized executive of
the Company.

 

23. UNDERSTANDING OF AGREEMENT

Executive represents and warrants that he has read and understood each and every
provision of this Agreement, and Executive understands that he has the right to
obtain advice from legal counsel of choice, if necessary and desired, in order
to interpret any and all provisions of this Agreement, and that Executive has
freely and voluntarily entered into this Agreement.

 

24. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas.

 

25. WITHHOLDING

All payments hereunder shall be subject to any required withholding of Federal,
state and local taxes pursuant to any applicable law or regulation.

 

26. JURISDICTION AND VENUE

With respect to any litigation regarding this Agreement, Executive agrees to
venue in the state or federal courts in Harris County, Texas and agrees to waive
and does hereby waive any defenses and/or arguments based upon improper venue
and/or lack of personal jurisdiction. By entering into this Agreement, Executive
agrees to personal jurisdiction in the state and federal courts in Harris
County, Texas.

 

27. NO PRESUMPTION AGAINST INTEREST

This Agreement has been negotiated, drafted, edited and reviewed by the
respective parties, and therefore, no provision arising directly or indirectly
herefrom shall be construed against any party as being drafted by said party.

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Page 33 of 34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

OFFSHORE GROUP INVESTMENT LIMITED By:  

 

Title:  

 

EXECUTIVE

 

Nicolas J. Evanoff

 

OFFSHORE GROUP INVESTMENT LIMITED EMPLOYMENT AGREEMENT

Signature Page